Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0221820 Kim.
1.	Referring to claim 1, Kim teaches an LED chip, comprising: an N-type semiconductor layer, (Figure 7 & 8 #222), a quantum well layer, (Figure 7 & 8 #226), and a P-type semiconductor layer, (Figure 7 & 8 #224), wherein the quantum well layer, (Figure 7 & 8 #226), is located between the N-type semiconductor layer, (Figure 7 & 8 #222), and the P-type semiconductor layer, (Figure 7 & 8 #224), and the quantum well layer is made of indium gallium nitride, wherein indium atoms have a molar ratio of greater than or equal to 0.3 in the indium gallium nitride, (Figure 7 & 8 #226 and Paragraph 0069).
2. 	Referring to claim 2, Kim teaches an LED chip according to claim 1, wherein the indium atoms have a molar ratio of 0.4 in the indium gallium nitride.

4. 	Referring to claim 4, Kim teaches an LED light emitting substrate, comprising: a plurality of LED chips according to claim 1; and a circuit board, wherein the LED chips are arranged on the circuit board, and the circuit board comprises a base substrate and a drive circuit arranged on the base substrate for driving the LED chips, (Paragraphs 0034-0036 & 0059).
5. 	Referring to claim 18, Kim teaches an LED light emitting substrate, comprising: a plurality of LED chips according to claim 2; and a circuit board, wherein the LED chips are arranged on the circuit board, and the circuit board comprises a base substrate and a drive circuit arranged on the base substrate for driving the LED chips, (Paragraphs 0034-0036 & 0059).
6. 	Referring to claim 19, Kim teaches an LED light emitting substrate, comprising: a plurality of LED chips according to claim 3; and a circuit board, wherein the LED chips are arranged on the circuit board, and the circuit board comprises a base substrate and a drive circuit arranged on the base substrate for driving the LED chips, (Paragraphs 0034-0036 & 0059).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0221820 Kim in view of U.S. Patent Application Publication No. 2017/0213502 Henry et al.
7. 	Referring to claim 5, Kim teaches an LED light emitting substrate according to claim 4, but is silent with respect to wherein the circuit board comprises a CMOS substrate or a TFT substrate.  Henry et al. teaches a similar device where the LED chips are electrically connected to a cmos driver, (Paragraph 0087).  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Henry et al. with Kim to connect LEDs to a driver CMOS driver circuit because it is well known in the art that there are a limited number types of driver circuits such as TFT or CMOS and both are well known variant in a very limited number of options.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
8.	Claims 6-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/10/22